          Case 1:19-cr-00658-AJN Document 3 Filed 09/13/19 Page 1 of 4
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     September 13, 2019

VIA ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Street
New York, NY 10007


                      Re:     United States v. Andrei Tyurin
                              19 Cr. 658 (AJN)

Dear Judge Nathan:

        The Government respectfully submits this letter pursuant to Local Rule 1.6(a), regarding
United States v. Andrei Tyurin, 19 Cr. 658 (AJN), which was wheeled out yesterday to Your Honor
pursuant to a Rule 20 transfer from the Northern District of Georgia to the Southern District of
New York. This case is related to a case assigned to the Honorable Laura Taylor Swain, United
States v. Gery Shalon et al, 15 Cr. 333 (LTS). The S4 Indictment in that case, which contains
charges against defendant Tyurin, has been pending before Judge Swain since the defendant’s
extradition from Georgia last year. The recent Rule 20 transfer was made in anticipation of a plea
for defendant Tyurin to resolve both the S.D.N.Y. and the N.D.G.A. matters, pursuant to a plea
agreement with this Office. Judge Swain has scheduled that plea for September 23, 2019, at 2:30
PM.

        Accordingly, in the interests of efficiency, and “to avoid unnecessary duplication of
judicial effort,” see Local Rule 1.6, the Government respectfully requests that the Court agree to
transfer this case to Judge Swain for purposes of the Rule 20 disposition, and to allow for the two
related cases to proceed before Judge Swain going forward. The Government has consulted with
the Chambers for Judge Swain and with defense counsel Florian Miedel, Esq. (who represents
Tyurin in both matters), both of whom consent to this application.
          Case 1:19-cr-00658-AJN Document 3 Filed 09/13/19 Page 2 of 4
                                                                                   Page 2


       To the extent that the Court has any questions, please feel free to reach out to the
undersigned Assistant United States Attorney below.

      A proposed Order for the Court’s consideration is attached hereto.



                                                   Respectfully submitted,
                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                             By:   _________________________________
                                                   Eun Young Choi
                                                   Assistant United States Attorney
                                                   Southern District of New York
                                                   (212) 637-2187
          Case 1:19-cr-00658-AJN Document 3 Filed 09/13/19 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA

             - v. -                             ORDER

ANDREI TYURIN,                                  19 Cr. 658 (AJN)

                         Defendant.

- - - - - - - - - - - - - - - - - -X


     WHEREAS the above-captioned case has been transferred from

the United States District Court for the Northern District of

Georgia    to   this   Court   pursuant   to   Federal   Rule   of   Criminal

Procedure 20 in anticipation of its disposition; and

     WHEREAS the above-captioned case is related to United States

v. Gery Shalon et al., 15 Cr. 333 (LTS), which is presently pending

before the Honorable Laura Taylor Swain; and

     WHEREAS the United States of America, by and through Assistant

United States Attorney Eun Young Choi, has requested that the

above-captioned case be reassigned to the Honorable Laura Taylor

Swain for purposes of its efficient disposition, with the consent

of Judge Swain and the defendant, by and through his counsel; it

is hereby
         Case 1:19-cr-00658-AJN Document 3 Filed 09/13/19 Page 4 of 4




     ORDERED that this case should be transferred to the Honorable

Laura Taylor Swain.



Dated:   New York, New York
         September ___, 2019


                                    __________________________________
                                    THE HONORABLE ALISON J. NATHAN
                                    UNITED STATES DISTRICT JUDGE
